﻿
1.	It gives me great pleasure and satisfaction to extend to you, Sir, on behalf of the Government and people of the Republic of Trinidad and Tobago and on my own behalf, congratulations and best wishes on your election to the presidency of the thirty-second session of the General Assembly of the United Nations. My delegation pledges to you its full co-operation and is assured that the deliberations of the Assembly could not have been placed in more experienced and capable hands.
2.	I should like at this point to express my appreciation and that of my delegation to Ambassador Hamilton Shirley Amerasinghe of Sri Lanka for the skill and tact which he, in his capacity as President, brought to bear on the conduct of affairs of the thirty-first session.
3.	One of the guiding principles of the United Nations has been its essential universality. It has been the view of the Government of Trinidad and Tobago that the acceptance of that principle is a sine qua non of international peace and security. It is a principle which contributes to the maintenance of the balance between sovereignty and national interest, cm the one hand, and international order and responsibility, on the other. The growth of this Organization is ample evidence, if that were needed, of the fact that there need not be conflict between the desire of States for freedom of action and the necessity for order and predictability in world affairs. It is in the context of that conviction that the Government of Trinidad and Tobago warmly welcomes the Socialist Republic of Viet Nam and the Republic of Djibouti to membership in the United Nations.
4.	Our esteemed Secretary-General, in his report on the work of the Organization has made reference to global problems facing the international community— among them the arms race, the proliferation of nuclear weapons, population pressures, shortages and the inequitable distribution of food, chronic poverty, the control of marine resources, the question of energy, unemployment, commodity prices and instability, in the world financial markets.. My delegation supports the Secretary-General's view regarding the need for early action on those and other problems which face the international community.
5.	Trinidad and Tobago notes the initiative of the Secretary-General in respect of his call for the establishment of a United Nations energy institute The Government of Trinidad and Tobago agrees that energy is one of the critical factors in the establishment of any new international economic order. My delegation interprets that call as one which it hopes will lead to the economic transformation of the economies of the developing countries-one that will change the position of third-world countries from that of perpetual dependence to self-reliance and partnership. For a small developing country like Trinidad and Tobago those are fundamental objectives.
6.	Within the last decade we have witnessed a heightened awareness on the part of the international community of the urgent need to create a more just and equitable system of international economic relations. The economic crisis of 1973 has served to highlight the element of interdependence in relations between States: The sixth and seventh special sessions of the General Assembly, the fourth session of UNCTAD and the Paris Conference on International Economic Co-operation—misnamed the North-South dialogue—were all responses of the international community to that awareness. Unfortunately, those conferences have failed to live up to the reasonable expectations of mankind, particularly those of us in the developing world. They have produced little in the way of concrete action. What we are left with now are mere promises for the future.
7.	This unhappy situation cannot be allowed to persist. My delegation is, however, not entirely pessimistic. We look forward to positive results from the negotiations that lie ahead. Positive results can, in our view, be best achieved if all nations accept the need for a fundamental restructuring in existing economic relationships.
8.	The negotiations on the Integrated Programme for Commodities' and on a common fund are crucial for us. Trinidad and Tobago, like so many other developing countries, produces a number of primary products upon which the health of its economy depends, particularly in respect of employment and foreign exchange earnings. The prices of those commodities continue to be subject to violent fluctuations in the world market with consequent disastrous effects on our economies. It is this common experience which prompts the countries of the developing world to seek an Integrated Programme for Commodities. If such a Programme is to have any impact, it must be supported by adequate and effective financing mechanisms which would facilitate the downstream processing of raw materials in developing countries. To deny developing countries all the necessary facilities and assistance in this process is to perpetuate the traditional colonial pattern of economic relations. We can no longer acquiesce in a system whereby developing countries are restricted to primary production, with all secondary and tertiary activities reserved for metropolitan centres. In short, no longer can we in the Caribbean be expected merely to produce unrefined brown sugar for export. To put it in another way, not only must developing countries produce bauxite and iron ore; they must also manufacture aluminium and finished steel products.
9.	The multilateral trade negotiations within GATT and the negotiations within UNCTAD represent continuing efforts by the world community to come to grips with the chronic economic crises which have their most adverse effects in the developing countries. My delegation had hoped that the multilateral trade negotiations would have resulted in the granting of meaningful concessions in favour of the exports of the developing countries, on a non- reciprocal basis, as prescribed in the Tokyo Declaration. In the negotiations under way within UNCTAD on the Integrated Programme for Commodities, although there seems to be agreement in principle on the need for action of the type envisaged in the Integrated Programme, the actual negotiations on individual products and on the common fund have as yet failed to produce agreed programmes of action that would significantly improve prices and market conditions for commodities of export interest to developing countries. The Ministers for Foreign Affairs of the Group of 77 have spoken eloquently on this point and have expressed their deep concern with the renewed trend towards protectionism in the developed countries because of its negative impact on the export earnings of developing countries and their terms of trade, employment policies and development efforts.
10.	Serious -problems exist in respect of debt and the availability of adequate operating credit. At present, the volume of credit available through IMF is not adequate and it is offered on terms which do not necessarily assist development objectives. The modifications to the articles and procedures of IMF agreed to in Jamaica in 1976 have therefore failed so far to recognize the qualitative change in the balance-of-payments problems of developing countries. Those modifications failed further to address themselves to the restrictive conditionality criteria for access to the resources of IMF. The problems involved in ensuring the adequacy of credit, both short-term and long-term, are enormous. All this points to the urgent need to re-examine the structure, functioning and orientation of the existing institutional framework.
11.	I come now to the question of science and technology as it relates to development. We have followed closely the discussions and negotiations on the code of conduct for transnational corporations, the code of conduct for the transfer of technology and the preparatory work for the United Nations Conference on Science and Technology for Development. These discussions and negotiations are not merely academic for us. The Government of Trinidad and Tobago is convinced that science and technology lie at the very heart of the development syndrome and at the heart of much of the progress in economic performance and social conditions in the third world. We in Trinidad and Tobago have given full recognition to the important role that science and technology can and should play in economic and social development. The application of science and technology to development will lead to the creation of employment opportunities, the improvement and deepening of the manufacturing sector, the modernization of agriculture, the maintenance of a healthy balance of payments, the improvement in the quality of life, and the preservation of the human environment.
12.	We in the third world can effectively benefit from the development in science and technology only through the meaningful transfer of existing and future technology and its adaptation to local needs. We see this transfer of technology as including also the establishment of advanced research facilities and training institutions within the developing countries themselves. We require at this time, also, access to finance, to expertise and machinery and, above all, to markets for our finished products.
13.	Conscious of the need to maximize the benefits to be derived from its hydrocarbon resources, Trinidad and Tobago has embarked on a long-term development programme which places paramount emphasis on energy-based industries such as iron and steel, aluminium and fertilizers.
14.	It is the intention of the Government of Trinidad and Tobago radically to transform the economy and to diversify the structure and content of production. The Government of Trinidad and Tobago expects that these efforts aimed at its industrial development and informed by a spirit of self-reliance will receive the support and co-operation of the developed countries. It is our reasonable hope that these efforts will not be deliberately thwarted.
15.	Trinidad and Tobago sees tremendous advantages to be obtained by developing countries from the application of science and technology to the development process. It is for this reason that we look forward with some optimism to the 1979 United Nations Conference on Science and Technology for Development. That Conference is seen by us as a major watershed in international relations, for it will provide the real test for partnership and co-operation between nations.
16.	The Government of Trinidad and Tobago is committed to co-operation with all States, developed as well as developing, and to the pursuance of new forms and methods for such co-operation. It has over the years played a responsible role in the affairs of the Caribbean and has indicated its willingness to contribute to the economic stability and development of the region. We have undertaken new initiatives in the field of economic and financial co-operation and we have kept the Secretary-General of the United Nations informed of our efforts. It is our hope *hat States with interests in the development of the region will respond positively to those initiatives.
17.	Such a positive response will assist States in the region and will go some small way towards arresting what seems to be a trend towards greater polarization of nations. As recently as 24 September 1977, the first anniversary of the Republic of Trinidad and Tobago, the Prime Minister, the Honourable Eric Williams, in the course of his inaugural address to the first Islamic Conference of South America and the Caribbean which was held in Trinidad and Tobago, remarked on this trend:
.. Humanity now finds itself facing another world crisis. It is the crisis of a polarization between the affluent developed societies and the under-developed societies on the verge of famine; the one literate, with a virtual monopoly of industrial development and high energy consumption; the other illiterate, begging that 25 per cent of the world's industrial development be reserved for it, with low energy consumption; the one discriminating against, the other discriminated against...".
18.	I have tried to give expression to our aspirations in respect of the economic development process. I have sought to indicate some of the main policy objectives of the Government of Trinidad and Tobago as it attempts to make its leap forward. I have underlined the need for self- reliance, co-operation and partnership in that development process. We realize, however, that development can take place only in an ordered and peaceful world. We see grave threats to this peace and order in the situation in southern Africa. In Zimbabwe, Ian Smith refuses in rude and obstinate fashion to accept majority rule as the basis for constitutional government in that territory. In Namibia, South Africa refuses to cease its illegal occupation-and in South Africa itself the system of apartheid continues to be practised with all the repressive turn that racist regime can command. In the Middle East and Cyprus the situation continues to smoulder.
19.	The concern of Trinidad and Tobago with these developments has found expression in our continued condemnation of apartheid, our support for the struggle of the people of Zimbabwe to achieve majority rule and independence, and for the right of the people of Namibia to self-determination.
20.	Trinidad and Tobago has affirmed its support for the principles of the non-use of force in international relations, of the non-acquisition of territory by force, of respect for the sovereignty, territorial integrity and independence of all States, and of the right of all States to live in peace within secure and recognized boundaries. In this respect, my delegation supports the efforts under way to reconvene the Geneva Peace Conference on the Middle East, but holds the view that the situation cannot be resolved without the recognition of the right of the Palestinian people to self-determination.
21.	Trinidad and Tobago, in accordance with General Assembly resolution 1514 (XV), has always supported the right of all people still under colonial rule to self- determination, and here my delegation wishes to express once more its solidarity with the people of Belize, whose legitimate right to freedom, independence and territorial integrity have too long been frustrated. Those Members of the United Nations family that have the facilities should provide credible guarantees to the people of Belize for the enjoyment of that right.
22.	The Secretary-General of the United Nations in reviewing the work of the Organization over the past year, was optimistic about the ability of the United Nations to help to create the kind of environment in which international peace and security can be maintained, and in which economic and social development can keep pace with rising expectations. We are happy to share his optimism. We recognize however, that the serious problems which face the Organization must be resolved if it is to continue to maintain its contribution to world order.
23.	Trinidad and Tobago will continue to give its full support to the United Nations in the pursuit of its laudable objectives. We perceive those objectives to include the establishment of a world order which is just and equitable and the creation of peaceful and stable conditions in which mankind can achieve its economic, social and cultural well-being. We are of the firm conviction that those objectives can be achieved only if Member nations accept the basic imperatives of self-reliance, partnership and co-operation.
 


